 Case 3:20-cv-00080-JPG Document 10 Filed 07/14/20 Page 1 of 2 Page ID #24




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CHARLES E. FRANKLIN,                              )
                                                   )
                 Plaintiff,                        )
                                                   )
 vs.                                               )   Case No. 20-cv-00080-JPG
                                                   )
 MADISON COUNTY 911 SYSTEM,                        )
 MADISON COUNTY SHERIFF DEPT.,                     )
 BENJAMIN MARTIN,                                  )
 CINDY TWEEDY,                                     )
 and JOHN/JANE DOE,                                )
                                                   )
                Defendants.                        )

                                MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Charles Franklin filed this pro se civil rights action pursuant to 42 U.S.C. § 1983

for constitutional deprivations that occurred in connection with his arrest on September 26, 2019.

(Doc. 1, pp. 1-6). The Complaint did not survive screening under 28 U.S.C. § 1915A, and the

Court dismissed it without prejudice on May 6, 2020. (Doc. 8). Along with the Complaint,

Plaintiff also filed a Motion for Leave to Proceed in forma pauperis (Doc. 2) that was denied

because he was not indigent. (Id.).

       Plaintiff was granted leave to file a First Amended Complaint and pay his full $400.00

filing fee on or before June 4, 2020. (Doc. 8). However, he was warned that the action would be

dismissed with prejudice, if he failed to do both by the deadline. (Id.). Plaintiff missed the deadline

for filing the First Amended Complaint and paying the filing fee, and he did not request an

extension.

       On June 17, 2020, the Court entered a Notice of Impending Dismissal that extended the

deadline to July 6, 2020. (Doc. 9). Plaintiff was again warned that failure to comply with the

                                                  1
 Case 3:20-cv-00080-JPG Document 10 Filed 07/14/20 Page 2 of 2 Page ID #25




Order would result in dismissal of the action with prejudice. (Id.). Plaintiff also missed this

extended deadline.

       A week has passed since the final deadline expired. Plaintiff still has not requested an

extension. The Court will not allow this matter to linger indefinitely. This action shall be

dismissed with prejudice for failure to comply with the Court’s Orders (Docs. 8 and 9) to file a

First Amended Complaint, pay his filing fee, and/or to prosecute his claims. FED. R. CIV. P. 41(b).

                                            Disposition

       IT IS HEREBY ORDERED that this action is DISMISSED with prejudice based on

Plaintiff’s failure to comply with the Court’s Orders (Docs. 8 and 9) to file a First Amended

Complaint, pay the filing fee for this action, and/or prosecute his claims. See FED. R. CIV. P. 41(b);

Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir.

1994). If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to appeal,

he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008). He must list each of the issues he intends to appeal in the notice of appeal. A proper and

timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal

deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight

(28) days after the entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: July 14, 2020                           s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge



                                                  2
